 IBEW,LOCAL.-134InternationalBrotherhood .of -ElectricalWorkers,AFL-CIO,and, Local134, International;Brother-hood of Electrical Workers,AFL-CIO (Illinois BellTelephone-Company)and" SupervisorsProtec-tive Association(Not a Labor Organization). Case13-CB-2890July 14, 1971DECISION AND ORDERBY CHAIRMAN MILLERAND MEMBERSFANNING,JENKINS,AND KENNEDYOn June 29,1970, TrialExaminer Frederick U. Reelissued his Decision in the above-entitled proceeding,finding that the -Respondents have engaged in andwere engaging in certain unfair labor practices withinthe meaning of the Act, and recommending that theyceaseand desist therefrom and take certain affirma-tiveaction,as set forth in the attached TrialExaminer's Decision. Thereafter, both `Respondents(hereinafter referred to as Respondent Internationaland Respondent Local) and the Charging. Party(herein referred to as the Association) filed exceptionsto the Decision and supporting briefs. The GeneralCounsel has filed a brief in support of the TrialExaminer'sDecision, cross-exceptions to the- TrialExaminer's Decision, and an answering brief to theRespondent International's exceptions.On September 2, 1970, the National Labor Relations Board, having determined that the instant caseraised=issuesof'substantial importance in the adminis-tration of the National Labor Relations Act, _ asamended, ordered that thiscasebe consolidated withone other 1, ,for the purpose of oral argument beforethe Board. On October -5, 1970, -these cases wereargued orally before the Board.The Board 2 has reviewed the rulings of the TrialExaminer made at the hearing and. finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs,- theoral arguments, and the entire record in the case, andhereby adopts the findings, conclusions, and recom-iLocal Union No. 2150,international Brotherhoodof ElectricalWorkers,AFL-CIO (Wisconsin ElectricPower Company),192 NLRB No. 16,issuedthis day.2Member Ralph E. Kennedy,who succeeded to the Board after theoral argument presentedby the parties, has reviewedthe entirerecord inthis case including the arguments advanced during oral argument and isparticipating is the disposition of this case.9ArticleIL, section l(a) and exhibitA of the 1968-71 and all priorcollective-bargaining agreements since 1948 provide in pertinent part:,Article II,section 1(a) ThisAgreement covers all those employeesof the Company inthegroup representedby Local Union No. 134,whose titles areincludedin Exhibit 'W"'.. .srs8$mendations of, the Trial Examiner to the extentconsistent with our Decision and Order.IllinoisBell Telephone Company, hereinafter re-ferred to as Illinois Bell, or -its- predecessors andRespondent Local have maintained a contractualrelationship since 1909.Respondent Local representsIllinoisBell'sChicago -employees in the "PlantDepartment," including not only journeymen andapprentices employed as PBX-0 installersbut alsopersons employed as "P:B:X. Installation Foremen,","Building , CableForemen;"and,"GeneralForemen." 3 According, to the terms `of the collective-bargaining agreement all members of the bargaining`"unit, including the above-named a foremen,mustbecome and remain members of Respondent Local.4At one, time the collective-bargaining agreementbetween the parties prescribed the monthly wage rates,for the "foremen" listed above. However, in recentagreements no wage, provisions have been includedbut , the agreement includes a section ° entitled"Working Conditions for General Foremen- andForemen" which concerns payment for overtimework and for certain, absences. Another contractclause provides that the appointment of general'foremen may not=be made fora period of less than 5Sdays. Further, other evidence-in the record shows thatwhen Illinois -Belli , recently revised ,its .foremenovertime schedule it requested the concurrence ofRespondent Local.Between May 8, 1968, and. September 203 1968,Respondent Local . engaged in an-economic strike,against Illinois Bell. At- the inception of the strike,IllinoisBell informed, the foremen that although itwould like, to have them come- to work the decisionwhether to, work or to respect the strike was a matterof -personal discretion, and that-those.who chose notto work would not be penalized. On the other hand, ata Respondent Local union, meeting just prior to thestrikea representative of Respondent Local, -inresponse to a question, warned that it would be thepolicy of the- Union- to discipline any, foremen whoperformed rank-and-file work during' the' strike:' Itappears that a large, number of the foremen werepresent at this meeting- and heard the Union'swarning. Thereafter, in^response to'the RespondentExhibit AWage Group Number IGeneral ForemenWage Group Number 2PBX Installation ForemenBuilding Cable Foremen4 Articleasection 1 of the 1968-71 and all prior collective-bargainingagreements since 1948 provide in pertinent part:All employees with thirty daysor more of employment with theCompany,Who , are, represented by LocalUnion No. 134shall becomeand remain members of,Local Union'No. 1-14 ingood standing as acondition of employment under this agreement'.192 NLRB No. 17 86DECISIONSOF NATIONAL LABOR"RELATIONS BOARDLocal'swarning," several foremen formed the` BellSupervisors Protective Association. 'and through. itretained counsel to -protect the rights,of those foremenwho chose to work during the strike..buring the course of the, strike some of the foremencontinued to,report'for work,and performed, rank-and-file work, and otheri foremen stayed away fromwork. ° After -the strike _ ,-Illinois, Bell in no Way-discriminated against The latter,groups; and ,,indeedpromoted some of them; to' higher positions..The ,record .reveals that' Respondent Local thereaf-ter 'carried ,,out its earlier; ,announcement and com-menced -,union proceedings against a number,offoremen, and-imposed,fines of $500 on foremen whoperformed, struck-,, work and $=1,000 fines against each,of, five foremen-whowereinstrumental. in forming theAssociation.Most:.of the fined foremen appealed tothe International, which, ,.except where there wasprocedural irregularity, ,sustained the fines. Both atthe proceedings-before the Local andon the appeal tothe International' it: was urged by the foremen that theunion-security clause , which- compelled them -toremain, members of Respondent, Local was illegal.Illinois'Bell has reimbursed these foremen for the fullamount of the levied fines Which theypaid., ,,The Trial'EExaminer concluded that the RespondentLocal, by imposing on foremen5 possessing the'powerto, adjust? grievances fines for crossing the-RespondentLocal's picket line and performing struck work;violated Section 8(b)(1)(B) of ;the Act. He, reasonedthat-the, Respondent Local's action, impinged on theLoyalty:, which -Illinois Bell- should be able to expect,from its 'supervisors who are, the, "Employer's repr_e-sentatives" for the -adjustment , of -grievances andtherefore, restrained.: and= -coerced Illinois, Bell' inviolation, of, Section 8(b)(1)(B) of, the Act.'-T.he TrialExaminer, also-'found that the Respondent Localviolated Section 8(b)(l)(B)byfining the supervisor-sThe Respondents have exceptedto the TrialExaminer's finding thatforemen and'general` foremen were "Employer representatives." The recordclearly'shows thatthe^foremen and general foremen-do actually participatein Abe adjustment of grievancesand therefore are, for the .purposes of. Sec.8(bxlXB), '"Employerrepresentatives."The Trial Examiner has, however,refused to rind' thatpersons occupying the -positions of assistant staffsupervisor and;engineerare"Employer representatives" for the purposes ofSec. 8(b )(1)(B).We,agree,with the TrialExaminer..The three assistant staffsupervisors occupy nonsupervisory`positions and do nothave anycontactwith the grievance adjustment procedure.It is true that these persons wereformerly foremen and expect to be returnedto the supervisory hierarchy ina year or two. However,it is clear thatthe Companyhas no immediateexpectation of having these persons representit in collective-bargainingand grievance adjustment.Further,the record,although sparse,clearlyshows that the two engineers occupy nonsupervisory staff-positions withduties which do not include participation in the collective bargaining andthe adjustment of grievances.SeeToledo , locals Nos. ,15 P and 272 of theLithographers,and kPnotoengravers International,Union,AFL CIO (TheToledo-Blade Cjompany', Inc.),NLRB No. 173, enfdty437 F.2d 55 (C.A.6).-The`^tionefntgrnationa[has exceptedto the Trial Examiner's finding that itviolatedSee. I:8(b)(1)(11)by ,affirming Local134'sfining of the unionmember`supervisorsfor doingstruck work. It argues that it should not beheld liable for its purelyappellatereview of the locals fines. Theorganizers of the 'Association since; although ,notsponsored' by, the Company, it was part^and parcel ofthe, overall 'attempt, by `'the Respondent., Local torestrain and coerce Illinois Belt in the:-selection of itsment,,of,,,'grievances.Finally, the Trial Examiner concluded that Respon-dent International also, violated Section8(b)(1)(B) byaffirming, on appeal,'the imposition of those fines bythe Respondent Locals- .We agree with these findings of the Trial Examiner.The Union in thiscase,-,as the union inLocal UnionNo. 2150. -International Brotherhood of ElectricalWorkers. AFL-CIO (Wisconsin Electric Power Com-pany),192 NLRB. No. 16 issued this day, fined unionmember supervisors for doing the work, of the rank-and-file union members during the course of a strikeagainst-Illinois Bell.We find n© discernible differencebetween the two cases, and for the reasonsset forth inthat case, we find that,; in the',instant' case, the Unionviolated Section 8(bX1)(B)v by fining union membersupervisors for-doing struck work since-the underlyingdispute' giving rise to the fines was between the Unionand Illinois Bell rather than. between the; Union andits supervisor-members.The Trial Examiner has also found that the Unionviolated,, Section 8(b)(1)(B) by fining five supervisorsfor,organizing the Bell Supervisors Protective Associ-atior Weiagree, for the reasons set,forth in, the TrialExaminer's Decision, that while the Company was notactive in the formation of the Association, thecreation, of the Association was for the purpose ofprotecting the' rights of - those supervisors who werefined, unlawfully for doing ,struck work which -fur-thered the interests of the ,Company. Consequently,we conclude, as did the Trial Examiner, that the finingof these, supervisors for forming the Association mustbe considered as part of the. Union's overall, effort toInternational asserts-there is a common law principle which provides thatan, international union is not 'answerablein damagesto a wrongfullysuspended, or, expelled member whenitsonly actiontaken wis;in=thenatureof an appellate review of the locars actions.The two New Yorkcommon law, cases,People ex rel." Solomonv.Brotherhoodof Painters,Decorators. &,Paperhangerr,218 N.Y. ' 115, 112 ME 725 (1916),- andSchoutenv.,Alpine,.2151,N.Y. 225, 109 N..-244 (1915), citedfor thisprinciple areinapposite. }ere unlike those cases,the International affirmedan appeal offines' which' "on their face" were violativeof the Act. Further,those who appealed the fines in this casespecificallyraised°the,question ofwhether the -fines werelegal'`under the statute.United 'Brotherhood ofCarpenters (EndicottChurch Furniture Inc.) V. ' N.LRB.,'286 F.2d 533(C.A.D.C.,1960), also relied upon by the International, involves, in part,the court's' `refusal` to find aninternational'union in violation" of the Actbecauseit approved work "ruleswhich could have been applied in a legalmanner rather than, as ^ they'were'applied,in an`illegal'manner.Here thefines"on their face"were unlawful'and this situation was 'arguedvigorously'to the`Internationalby the supervisorswhen they-made theapInathelight of theabove,we agree with, the Trial Examiner, for thereasonsset forth'in his ' Decision,that in this ' case iswas clear'that theInternational, 'by itsreview, sustained fines imposed in violation of aFederal law after the validity of these-fines underthatlaw had been placedin issue before it and thereby violated Sec. 8(bXIXB) of the Act. IBEW,LOCAL 13487coerce and restrain the Employer in selecting itsrepresentatives.ORDERPursuant to Section 10(c), of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Orderthe recommend-ed Order of the Trial Examiner,as hereinamended,7and orders that the Respondents, InternationalBrotherhood of Electrical Workers, AFL-CIO, andLocal 134, International Brotherhood of ElectricalWorkers,AFL-CIO, their officers,agents,andrepresentatives,, shall take the action set forth in theTrialExaminer'srecommendedOrder,as hereinmodified:1.Delete paragraph 2(b) and substitute the follow-ing:"Reimburse the supervisory employees for any andall sumspaid by them pursuant to the fines referred toin the preceding paragraph, and advise in writingeach supervisor against whomsuch fineswere leviedthat the, fines have been rescinded and that therecords thereof have been expunged; provided: thatthe action required in this subparagraph shall beprimarily required of the Respondent Local, and shallbe required, of Respondent International only to theextent that Respondent Local shall fail to give thewritten notices and pay thesumsherein required."2.Substitute the attached notice for the TrialExaminer's notice.MEMBERFANNING, dissenting:At issue herein is whether restraints imposed onsupervisors by theirunionfor their performance ofduties not related to their supervisory functionsconstitute "restraint and coercion" of their employerswithin themeaning of Section 8(b)(1)(B).The relevant facts, may be summarized briefly asfollows: Prior to a strike called by Respondent Union,a membershipmeetingwas held by Respondent atwhich members who held supervisory positions wereadvised that they would be subject to union disciplineifthey performed rank-and-file work during thestrike. The Employer informed the supervisor-mem-bers that it wished to have them come to work toperform rank-and-file work, but that the'decision towork was left to their discretion and could beexercised withoutfearof penalty if they chose not to' It is not the purpose of the Board to become involved in the privatearrangements made between individual supervisors and Illinois Bell abouthow the union-imposed fines were to be paid.It is clear that the fines wereassessed against the supervisors individually and therefore we shall followour customary practice and direct that the Union reimburse the supervisorsrather than Illinois 'Bell8The cases cited by the majority in support of their decision all involvefines of supervisors imposed by their union because of the manner in whichthey discharged such functions.I agree with the Trial Examiner that theyare distinguishable from the instant case.With respect to the TrialExaminer's view that the decision in the firstA. S. Hornercase(176 NLRBwork. During the course of,the strikesomesupervisor-members performed rank-and-file work; others re-frained from working. After the strike, the ,Employerimposed no penalties,for failure to work and, in fact,promoted some supervisors who had refused to-workto higher positions. Respondent, after appropriateproceedings, ,imposed fines of $500 on- supervisor-members who performed rank-and-file, work-duringthe strike.Section 8(bXl)(B) makes it an unfair labor practicefor a labor organization to "restrain or coerce ... anemployer in the selection ofhis representatives for thepurposes of collective bargaining or the adjustment ofgrievances."Thus, the , prohibited practice - is therestraint or coercion of the employer, not in anygeneralsense,but solely in the :selection of hisrepresentatives-not just any, representative-butonly those who perform collective-bargaining, func-tions or engage in the settlementpf grievances On thefacts of this case, it is clear that the Employer felt norestraint or coercion from the Union's ac on; it leftthe decision whether to work entirely to th^discretionof the individual supervisors, and promoted some whohad refused to work. Nevertheless, the law hasdeveloped so as to include within the statutoryconcept of restraint and coercion of an employer,union disciplinary actions 'which'in fact are directedtowards compelling 4, supervisor's allegiance to hisunion rather than to his employer with respect to hisperformance of collective bargaining or -grievance-adjustment _ functions or his performance of dutieswhich are directly related to or which may be saidreasonably to grow out of his performance of suchfunctions.8However, to -constitute restraint or coercion of theemployer in the statutorysense, it is necessary that therestraints imposed on the supervisor must be re-straints on his actions in such matters, not on hisactions on other matters. For it is only in the denial tothe employer of the unrestrained performance of ' suchfunctions by one whom he has selected for thatpurpose that the employer can be said to be coerced inthe selection of a representative to act in such matters.As the Board said in theSan Francisco-OaklandMailerscase, "Realistically, theEmployerwould haveNo. 105)compels the result herein. ! believe he misconceives the role of thefined supervisor.Therethe, supervisor was fined because he gave anantiunion speech during an election campaign.Though the injury tolegitimateunion objectives is comparable to that flowing from thesupervisor's performance of struckworkin this case,the supervisor wasperforming a normal supervisory,function of'informing employees of howmanagementpreferredtodealwith , employeegrievancesandcomplaints-a system of direct dealing with employees rather than dealingwith them through arepresentative.So viewed,the case may come withintheSan Francisco-OaklandMailers''decision.However that may be, I didnot participate inHornerand do not regard myself as bound by its holding. 88DECISIONS OF NATIONAL LABOR' RELATIONS BOARDto replace its foremen, or facede factononrepresenta-tioni 'by 'them- ." s If the restraints imposed upon thesupervisor because of his actions in matters' unrelatedto ° his general` supervisory'- functions there is norestraint- 'upon the employer- with respect to' his,selectionof representatives to perform such-functionsthough `he may of course be'restrained in the selectionof repreisentatives'to'perform other functions. TheBoard has in fact recognized this distinction as validin theSyd,Gougli':case10where itfoUndno violation ofSection.-$(b)(l)(B)-in a fine of- a supervisor (who hadgrievance-adjustment responsibilities) for his failure,to register - at .-the union's-hiring hall. That decisionnecessarily stands for,the`proposition that a union-imposed restraint upon a supervisor because ofmatters, unconnected with his performance of collec-'tive-bargaining functions does not restrain orcoercehim yin` the performance of "the latter functions and,that being thecase, there is no restraint or coercion ofthe'employer in the statutorysense. 'Here the supervisors ' were- not fined because- theygave directions to' the work ' force, interpreted thecollective-bargaining agreement, adjusted: grievances,or performed;any, other function-- generally;related tosupervisory ,activities, in a manner in disfavor-with theRespondent. Union. They were fined,, because theyperformed production, work in the bargaining' unitduring a strike. Their Employer sought to use them,not in the direction of the work of employees who hadnot gone on strike or of replacements` for strikers, butto replace. the strikers' themselves. In short, heassignedthem" to work as employees within themeaning of Section 2(3)' of the Act, not as supervisorswithin the meaning of Section 2(11) of the Act. AstheSupreme` Court has held, fine 1s,of-members who act asstrikebreakers during a strike do, not "restrain orcoerce", them within-the meaning of Section 8(b)(1) ofthe ' Actai If the fine ' of an employee-member forengagingin strikebreaking does not restrain or coercehim within" themeaning of Section8(b)(1), I cannotsee how-thesame restraint` imposed upon a supervi-sor-member for the same activity can be broadenedinto restraint and `coercion of the employer within themeaning' of -that ' section. All the restraint does,' ifsuccessful, is to `deny the employer the' use of thesupervisor is 'A production worker during the strike.12My colleaguesargue, however, that,During the strike of.the Union,-the Employ-er clearly considered" its supervisors among those ite Sad Francisco-OaklandMailers'Union LocalNo. ',18, -InternationalTypographicalUnion(Northwest Publications),172 NLRB No. 252.1eLocal"UnionNo.45`3, `Brotthethood of Painters,Decorators andPaperhangers of Anienca AFL-CIO (Syd GoughandSons,Inc.)183 `NLRBNo.24.11N.L.R.B. v. AllisChalmers ManufoctingCo.,388 U.S. 175.12 If&., Employer had requested his supervisors to perform theirnormal suprvisory functions in the direction of replacements or othercould' depend on during this period. The `Union'sfining of the supervisors who were" acting in theEmployer's interest in performing the struck workseverely jeopardized the relationship between theEmployer and its supervisors. Thus,' the-fines, iffound'to'be lawful, Would not permit the Union todrive'a wedge- between a supervisor and ^ theEmployer," thus interfering- with-the performanceof the duties the ' Employer had a right ,to espect thesupervisor to perform.-The Employer could nolonger count on `th'e complete ` and undividedloyalty of 'those it had selected to act as itscollective-bargainingagents or' to act for -it _inadjusting grievances. Moreover, such fines clearlyinterfere with the Employer's control over its ownrepresentatives.13The argument would be 'more, appropriate if Section8(b)('1) 'alsomade it, an unfair labor practice for aunion to induce or require supervisors to alignthemselves with the union onanymatters. -However, the section 'd'oes not 'contain such anunfair' labor practice."Moreover,t though the 1947amendments did exclude supervisors from the defini-tion of employee 14' and declared that "no employersubject ' to thisAct shall" be compelled to'- deemindividuals defined herein, as supervisors as employ-ees for the purpose of any law,'either national or local,relating to collective bargaining," 15 it also declaredthat "Nothing herein shall prohibit any individualemployed as a supervisor from becoming or remain-ing a member of a labor organization. '16 The effect ofthese various provisions is `a denial of any statutoryprotection to supervisors either in 'their' joining' orassisting a union or in their refraining . from suchactivities. It leaves the employer free to prohibit suchactivities or to permit them, to discharge supervisorsfor engaging in such activities if he'desires,Congressgave,employers this freedom to deal with supervisors,preciselybecause, of the problem of " "dividedloyalties." 17 It stopped short, however, of making itan unfair labor practice for a-labor organization toorganize supervisors or to admit them to_membership.The only limitation it placed on unions in'this regardisthe narrow prohibition against restraining orcoercing employers in the selection 'Of representatives(including , supervisors, but not limited to supervisors)for purposes of collective bargaining or the"-adjust-ment. of grievances.My colleagues, in,effect, construethis as abill of rightsfreeing- supervisors from, anyworkers during the,stnke,we would have a different situation.13WisconsinElectricPower Co.,192 NLRB No. 16, incorporated' byreference in the majority-opinion herein.14Labor ManagementRelationsAct of 1947,61 Stat.136,'29U.S.C.152 (3).15 29 U.S.C. 164 (a).isIbid'17 S. Rept.'105 on S. 1126, pp.3-5, I Leg.Hist.409-411(1'947).` IBEW, LOCAL 13489restraint or coercion by a labor organization, evenwhere the effect is not to deny their employer theuncoerced performance of collective-bargaining orgrievance-adjustment functions.This construction goes far beyond that intended byCongress"asdisclosed by the relevant legislativehistory of the section:As first proposed in S. 1126, thesection prohibited a labor organization from interfer-ingwith,aswell as restraining or coercing, anemployer in the selection of his bargaining representa-tives.Senate Report 105 on S.1126,statedSection 8(b)(1): This proscribes unions and theiragents from interfering with, restraining,or coerc-ing employers in, the selection of their representa-tives for the purposes, of collective bargaining orthe settlement of grievances.Thus,a union or itsresponsible.agents could not, without violating thelaw, coerce an.employer into joining or resigningfrom an employer association,whichnegotiateslabor contracts on behalf of its members;also, thissubsection would not permit a union to dictatewho shall represent an employer in the settlementof employee grievances,or to compel the removalof a personnel director or supervisor who has beendelegated the-function of settling grievances.18This same refrain-the prohibition of forcing employ-ers into or out of employer associations or ofcompelling them to,remove or discharge supervisorsor personnel directors who engage in the settlement ofgrievances-isrepeated in the remarks of .SenatorTaft and,other Senators during floor debate on thebill.19 Although no Senator addressed himself to thepreciseuquestion-presented in this and the other casescited by the majority,namely, the conditions underwhich coercion of the representative becomes orconstitutes;coercionof the employerin the selectionof the representative,I believe the legislativehistorydemonstrates that unless the union-imposed restrainton a supervisor is imposed because of his discharge ofduties involved in the performance of the statutorilydescribed functions or in the discharge'of dutiescloselyrelatedthereto, the restraint or coercion is notproscribedby thesection.At most,restraint imposedon the supervisor because of his performance of otherfunctions constitutes an interference with the employ-er's selection of representatives for the performance ofcollective-bargaining or the adjustment of grievancesfunctions assigned to such representatives,as indeedthe majorityopinion finally concludes with respect tothe fines in this case.However, the words"interferewith"were eliminated from the section by anamendment offered by Senator Ives because of theirfar-reaching impact 20 I cannot agree to the reinser-tion of those words by decisional interpretation.In summaAy,because the fines involved herein werenot imposed upon the supervisors because of themanner in which they performed duties related totheir collective-bargaining or grievance-adjustmentfunctions, but were imposed because of their violationof an unrelated union rule proscribing members of theunion from performing struck work during a strike, Ifind that the supervisors were not restrained orcoerced in the performance of the statutorily protect-ed functions. It follows that the Employer was notrestrained or coerced in the selection of representa-tives to perform such functions. Accordingly I woulddismiss the complaint.isAt p. 21, I Leg.Hist. 427 (1947).19 93 Cong. Rec. 3953 (II Leg. Hist. 1012), 93 Cong. Rec. 4266 (II Leg.Hist. 1077), 93 Cong.- Rec. 5106 (II Leg. Hist. 1454).20 93 Cong. Rec. 4398 (II Leg. Mist. 1138-39).APPENDIXNOTICE ToMEMBERSNATIONALLABOR RELATIONS BOARDPOSTEDBY ORDER OF THEAn Agency of the United.StatesGovernmentWE WILL NOT - fine or otherwise disciplinesupervisory employees of IllinoisBellTelephoneCompany (such as, for example, P.B.X. installa-tion foremen) for engaging in productive workduring a strike or for participating in any organiza-tion designed to counsel and protect such supervi-sors in the event they work during a strike.WE WILL NOT in any like or related mannerrestrain or coerce Illinois Bell Telephone Compa-ny in the selection of its representatives for thepurposes of collective bargaining or the adjust-ment of grievances.WE WILL rescind, and expunge from ourrecords,the fines levied against supervisoryemployees for working during the 1968 strike orfor having formed the Bell Supervisors ProtectiveAssociation.WE WILL refund to the Illinois Bell TelephoneCompany the sums it has paid pursuant to thefines we levied against supervisors in connectionwith the 1968 strike.WE WILL advise in writing each of the supervi-sors filled in connection with the 1968 strike thathis fine has been rescinded and expunged, and-thatwe will reimburse each the sums paid pursuant tothose fines. DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocAL 134,INTERNATIONALBROTHERHOOD OFELECTRICALWORKERS,AFL-CIO(LaborOrganization)DatedBy(Representative)(Title)INTERNATIONALBROTHERHOOD OFELECTRICAL.WORKERS,AFL-CIO '(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted, for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith, its provisions 'may be directed to,, the Board'sOffice, Room 881, Everett McKinley Dirksen SenateBuilding,219 South Dearborn Street, Chicago,Illinois60604, Telephone 312-353-7575.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEFREDERICK U. REEL,Trial Examiner:This proceeding,heard at Chicago,Illinois,fromMarch 31through April 3,1970,_pursuant`to a charge filed June 10, 1969, and acomplaint issued December 31, 1969,arises out of certainfines levied by the Respondent Local and confirmed by theparent,Respondent International, ' upon certain of theirmembers for either(a) continuing to perform work for theirEmployer during the course of `the Local Union's strikeagainst that Employer or (b) forming and.becoming officersin an association(the Charging Party herein),the purposeof which was to furnish assistance and counsel to foremenwho worked during the strike. The primary issue in the caseiswhether the imposition of these fines violated Section8(b)(IXB)of the Act,in view of the fact that in eachinstance the person fined was employed in what is allegedlya supervisory capacity,and allegedly represented hisEmployer in the adjustment of grievances.Respondents,uding documents submitted after the hearing, which are hereby.L= as G.C. Exhs.22, 23,and 24,and Local 134s Exhs.14A throughI and 1SA and B, respectively.denying that the personsfined were supervisorsor that theyadjustedgrievances,further contend that in any event,under thecircumstances of this case,the-fines did not as amatter of law involvetheRespondentsin ' violation , ofSection 8(bxl)(B).Uponthe entirerecord,1 and afterdue consideration ofthe briefs filed by General Counsel - and 'each of theRespondents,and of the "Statement" filedon behalf of theCharging Party,2 I make thefollowing: '`FINDINGS OF FACT1.TILE BUSINESS OF THE EMPLOYER, AND THE LABORORGANIZATIONS INVOLVEDIllinoisBellTelephone Company, herein called theCompany, an Illinois corporation with headquarters inChicago, renders local and long distance telephone serviceas part of a nationwide telephone,system,and is anemployer engaged in commerce within the meaning ofSection 2(6) and(7) of the Act.RespondentLocal 134,InternationalBrotherhoodofElectricalWorkers,AFL-CIO,herein called the Local or the Union,and itsparent organization,theRespondent.International, arelabor organizations within the meaning of Section_2(5) ofthe Act.II.THE UNFAIR LABOR PRACTICESA.Background and ChronologyFor many, years, long antedating any Federal laborlegislation,the Company(or its predecessor)and the Localhave had-contractual relations, pursuant to which the Localrepresented the Company's Chicago employees for purposesof collective bargaining.The bargaining unit'embracedemployees in the"Plant Department,"and, included,interalia,not only journeymen and apprentices engaged, asP.B.X. installers but also persons employed, as "P.B.X.Installation Foremen," "Building Cable Foremen," "TestCenter Foremen," and "General Foremen."The powersand duties of these "foremen"and the question whetherthey are "supervisors" within the meaning of the Act areamong the litigated issues in this case.The contractprovides that all membersof the bargaining unit mustbecome and remain members of the Local. As recently as1959 the contracts in effect between the Local and theCompany prescribed monthly wage rates for the various"foremen"listed above.Since May 1959 the contracts, didnot provide wage rates for those foremen,but did contain asection headed"Working Conditions for General Foremenand Foremen."This provision concerned payment forovertime work and for certain absences,and contained aclause stating that an appointment as general foremancould not be made for a period of less than 5 days. Otherprovisions of the contract,such as, for example, thatdealing with vacations, appear applicable to the foremen aswell as to journeymen employees,-Between May 8, 1968,and September 20, 1968, the Local2Respondents'motion to strike a phrase from ChargingParty'sStatement as "scandalous and/or impertinent"isgranted as ChargingParty consented thereto. IBEW,LOCAL 13491was engaged in an economic strike against the Employer.At the inception of the strike the Company informed theforemen referred to above that the Company would like tohave them come to work, but that the decision whether towork or to respect-the strike was a matter left to thediscretion of each individual foreman,and, that those whorefrained from working during the strike could resumework when it ended without being penalized.The- Localheld a meeting just before the-strike at which the foremenwere advised thattheywould be subject to union disciplineif they performed-rank-and-file work during the strike. Anumber of foremen thereupon retained counsel and formedan association(the Charging Party, hereinafter referred toas the Association)to protect-foremen who worked duringthe strike.During the course of the strike some of the foremenperformed rank-and-filework,and some stayed out ofwork.After the strike the Company in no way discriminat-ed against the latter group;and indeed promoted some ofthem to higher positions.The Local,conducted proceedingsagainst a number of foremen;and imposed fines of$500 onforemen who performed rank-and-filework during thestrike and of $1000 each against-the five foremen who wereinstrumental in forming the Association.Most of the finedforemen appealed to the International,which in mostinstances sustained, the action of the Local.During theintraunionproceedings,counsel for the Associationassisted,the foremen in their defense,in which the accusedforemen urged thattheywere supervisors,that the strikewas not in their behalf,that the Local was not;seeking tobargain for them,and that the union security clause whichcompelled their membership in the Local was illegal.,The Localhas commenced suit in the Illinois courts tocollect some-of the fines,-Insofar as any of the foremen havepaid any part of the fines,the Company has reimbursedthem,B. The Status of the Foremen as "Supervisors" WithintheMeaningof the Act,and Their Powers With Respectto the Adjustment of GrievancesAs noted above,most of the foremen involved in this casewere employed as P.B.X. installation foremen,or in work ofsimilar character such as building cable foremen,or generalforemen.The record establishes that such foremen were incharge of crews of from 8 to 12 men, that they had power togrant time off to their men, that they scheduled overtime,selected the men who would work overtime,disciplined fortardiness by suspending men or docking their pay, andeffectively recommended men for promotion or discharge.Although the Union argues that the testimony establishingthese powers was of a -vague and general nature, it called nowitnesses,to deny that the-foremen possessed the powerswhich-the company representatives,called as GeneralCounsel'switnesses,. ascribed- to them.3 On this record Ifind that the foremen in question possessed one or more ofthe powers set forth in Section 2(11) "of' the Act and aresupervisorswithin the meaning of the Act.See, e.g.,SGeneralCounsel expressed a readiness to interrogate,individualforemen as to their powers and duties.The Trial Examiner prevented himfrom doing so on the ground that such testimony would be cumulative, butexpressly invited counsel for the Local to cross-examine such foremen onNLRB. v. Henry Colder Co.,416 F.2d 750, 754, fn. 3 (C.A.7,1969).As to the, authorityof these foremento adjustgrievances,the contract recites with respect to the grievance procedurethat "The employeeor his Steward shall first bring thegrievance to his Foreman,or other first line supervisor,"and that"If the grievance is not settled,it shall then betakenup with the succeeding appropriate levels ofsupervision.... "The contract thus unequivocallyprovides that the foremen here in question may adjustgrievances.Moreover, the testimony adduced by GeneralCounsel establishes that the foremen may-adjust grievancesarising out of disputes over whether an employee should-bepaid for certain hours he worked after checking out, or overworking conditions(such as excessively cold air-condition-ing), or over disciplinary,action taken by the foreman, orover overtime allocations he had made.Indeed, thetestimony shows that most of the-grievances are adjustedinformally by the foremen,either by their making therequested adjustmentor bytheir persuading, the 'unionrepresentative that the grievance lacks-merit.'Manifestly,these matters are usually of minor importance,and majorissues go on to later stages of the grievance procedure.Nevertheless,I am satisfied on this record that the foremenin question do' have power to adjust, and do adjust,grievances. Again the Union's suggestion that the testimonyisvague and general is 'unavailing in the light of thecontractual language and-the Union's failure to' adducetestimony which would diminish the force of the evidencepresented by General Counsel.-The foregoing discussion of the powers and duties of theforemen is applicable to all those named in the complaint as-having'been fined except for three men identified in thecomplaint as "assistant staff supervisor," -andtwo identifiedas "engineer."The recordestablishesthatan "engineer"has no supervisory'-authority and that an"assistant staffsupervisor" has no"occasion to participate in 'the adjust-ment of grievances,and normally has no people workingfor him.The record further establishes that it is a commonpractice for the Company to transfer a man from-a job, asP.B.X.-foreman to that of engineer andback again,and that"assistant staff supervisors"are selectedfrom the ranks ofP.B.X. foremen,serve I or 2 years as assistant staffsupervisors,and then-either return to their jobs as -P.B.X.foremen or are promoted to district installation- superin--with power to adjustgrievances).-C. Board Decisions Concerning a Union's Power ToFine Supervisory Employees.A series of recent Board decisions, several of which arenow awaiting judicial review, - hold that under --thecircumstances-there presented a labor organization-violatesSection 8(bX1XB) of the Act (i.e., restrains or coerces anemployer in the selection of his representatives for thepurposes,of collective bargaining or the adjustment ofgrievances)when it fines supervisory,employees who arethat issue—and also to put on testimony on that issue as. part ofRespondents case. No such cross-examination was attempted and theLocal adduced no testimony on this issue as part of its case. 92DECISIONSOF NATIONALLABOR RELATIONS BOARDunion members. Insofar as Respondents attack the validityof any or all of these holdings, I must, of course, refer themto'higher authority, administrative and judicial, as I amrequired, to'follow these precedents in the present state ofthe law. Insofar as Respondents urge that the instant case isdistinguishable, however, it becomes important to set forth,as I 'understand it,.what the Board has, heretofore heldthis area,The lead case- apparentlyisSan,Francisco-Oakland,Mailers' Union No., 18, , international Typographical Union(Northwest Publications, Inc.),, 172NLRB No. 252. In, thatcase the union fined certain foremen-members4 because ofalleged violations of the contract between the employer andthe union. The union also threatened similar action againstforemen as, a result of "disagreements. involving contractinterpretationsor grievance adjustment" ,,The Board'sfinding of, violation in that case sheds,iittle light on theproblem. here,- for in- that case , the conduct for which.theforemen were fined was directly related to'their'role,astheemployer's.,representative in the adjustment of grievancesand in collective, bargaining (which )ncludes, 'of course,, theadministration of the contract;see Conley v., Gibson,355U.S.41,,46).5The next case in this area to come .before the-,Board wasToledo Locals Nos. 15-Pand272, of ,the Lithographers andPhotoengraversInternationalUnion, AFL-CIO (The, Toledo'Blade Company, Inc.),175 NLRB,No. 173.Jn that,case, ashere, thee foremen involved were requiredto'bemembers ofthe union which fined them. The -fines, in. that case wereimposed for alleged violations of .the contract, in that thesupervisors worked on production during-a-strike, therebyviolating two, contractual, provisions, one limiting theamount,of production a supervisor can, do, and the otherprescribingminimumcrew before any work- can beperformed.- 'he Board in that case held that,the union byimposing, the fines violated Section 8(b)(1)(B): The-,casemay be distinguishable "from that now before us, foralthough in'bpth cases ,the supervisors worked while theirunion was out on strike,, the basis of.the Board's.holding<intheToledopape appears , to be that the supervisors ,wereinvolved in ;what their, union claimed to be violations of thecontract and no such contention is urged here.-.,,,,The 'third case yin this, area to reach the Boardwas NewMexico District Council of Carpenters and Joiners, ofAmerica; United Brotherhood of Carpenters- and Joiners ofAmerica (A. S. Horner, Inc.).176 NLRB No. 105. In thiscaseone Wilson, a supervisor and a union member, signeda letter,, also signed by the company president, surging theemployees to vote against the union in a representationelection. The Board held that by imposing a fine on him forthis conduct -the'uniond violated Section 8(bxl)(B). Mani-festly =Wilson"s act in urging' the employees to `vote againstthe, union , was . not itself directly-, related to contractinterpretation, the adjustment of grievances,,orrany subject4There,as here,the contract required the foremen_etobe members of theunion.The Boardin theOakland Mailerscase and in'several subsequentcases distinguishedN.L.R.B.v. Allis-ChalmersMfg.Co.,388 U.S. 175, onwhich Respondentsplacetheir principal reliance.The Boardappears to' beof the view that the fining of supervisors stands on an entirelydifferentfooting from the fining of rank-and4ile members. 'I notethatcounsel forthe International suggests that I not followBlackhawk TanningCo,Inc.,of ; collective bargaining.However, the TrialExaminer'sdecision, adopted by the Board,states: _-By preferring the charges and imposing a fine uponWilson,Respondents were attempting to force, theCompany to change its selected representative, for, thepurposesof collective bargaining and the adjustment ofgrievances froma : representative of management'sviewpoint,toa person subservient--to the'will , , ofRespondents.The Councilitself explained it was finingor bringing,charges-againstWilson because he placedthe Company's: interests above,,those , of Respondents.Sizemore,in his letter to the General Executive Board oftheUnited Brotherhood stated, that ^ SuperintendentWilson's loyalty "must be'to the Union." It is-clear thatRespondents preferred charges against and finedWilson'as, a means of disciplining him because heplaced the interests of the Company above those ofRespondents. This was obviously coercion against theCompany , because' it -would tend, to require theCompany -to retain as -representatives for collectivebargaining-and adjustment of-grievances-only individu-als -^who were subservienttoRespondents: -That, theCompany and -Respondents had no laboir, agreementdoes not detract from this finding. Wilson couldandAidadjust grievances. Respondents were forbidden by theAct to dictate to the Company whom it should select toadjustemployee grievances. , Respondents' actions"were designedto changethe [Company's] representa-tivesfrom persons representing the 'viewpoint ofmanagement to persons' responsive or subservient toRespondents'will.In-enacting:;Section,8(b)(1)(B)`Congress' sought to - prevent the 'very" evil involvedherein-union interference ;with an employer's -controloverits'"own - representatives:-. ,[Citation]ThatRespondent[s]may have sought the , substitution ofattitudes rather than persons, and may have exerted[their] pressure upon the [Company] by indirect ratherthan direct means, cannot- alter the' ultimate fact thatpressure " vas'exerted' here for thepurpose of interferingwith the [Company's ] control vover'its representatives.Realistically, the [Company ]would have to ,replace its'[superintendents] of facede factononrepresentation bythem."San Francisco=Oakland Mailers' Anion' No. 18,172NLRE Rio. 252.By -finingWilson, Respondents did .so because hechose to actas a' managementrepresentative, which hewas.-In a' subsequent' case involving the saine,eniployer, andthe same union, reportedatA 77 NLRB No.,764;the, Boardagain found a violation of Section 8(bxl)(B). In this' casethe union fined a supervisor for continuing to work for anemployer who was- not under contract with the union. This178 NLRB No. 25,because the decision was,by a 3-2 majorityand "As arealisticmatter,itmust be recognized that one of the members joining inthe 'lead'opinion is no longeron the "Board and that the term of the otherwillbe up in two months."Idecline to engage in the speculation ofcounsel,but I call his'attention to the' dangerous consequences of histhinking'asappliedto'" case,for only twomembers of the5-4 majorityinAllis-Chalmersare still on'the Court. IBEW,LOCAL 134case isplainly distinguishable from, that before us, as the`union's position' in the secondHornercase was that `thesupervisor must leave his employment altogether.Likewise distinguishable is still another NewMexicocase,Sheet Metal Workers' International Association, LocalUnion-`49, AFL-CIO (,General Metal Products, Inc.),178NLRB No.. 24, where, the. Board found ' a violation ofSection 8(b)(I)(B) in- the; union's.fining,of a supervisor forperforming work in violation of the contract between theunion and the employer. ,The holding in that: case that theunion "attempted by itsv internal disciplinary procedure tocircumvent the contractual procedures for settlementbetween the parties of a contractual 'grievance" does notapply to the instant case. Similarly two recent Boardholdings in this area,Dallas Mailers Union, Local No. 143,and InternationalMailersUnion (Dow Jones Co.),181NLRB No._49, andHouston Typographical Union No 87(Houston-, ShoppingNews Co.),`182.NLRB, No. 91, aredistinguishable. In theDallas,, case the union expelled asupervisor- because. of, an order, he gave a nonsupervisoryemployee, which the, latter,charged was-discriminatory andimproperly, motivated.- - Manifestly,. the- supervisorwasexercising his supervisory authority, and as the Boardstated, "His -expulsion will also- be a clear signal to otherforemen,,who are, under the. established practice, membersof the Union, that they could be subject to similar disciplineif they administer, the contract in a manner so as to incurtheUnion's displeasure.'' In the,Houstoncase the unionfined a supervisor=member for what it regarded as hisfailure to observe hiring procedures required, under thecontract. ,The fine,"in the- Board's view, was designed tomake A he supervisor "more -amenable to [the union's]interpretation of how the contract should be-applied ..."The 'rationale in theDallasandHoustoncases has noapplication here.Finally,m,Local Union No. 453, Brotherhood of Painters,etc. (Syd Gough & Sons, Inc.),183 NLRB No. 24, the Boardaffirmed Trial Examiner Sherman's dismissal of a,--,com-plaintwhich alleged 'that it union violated Section8(bx l)(B) by fining a supervisor for'wo king at a particularjobsite without notice to the union. The Trial Examiner inthat case noted that the only purpose of the "notice"requirement was to facilitate-the union's administration ofits hiring hall and the collection of certainassessments. Hefining of a supervisor by a union for whatever reason,including,- for: example, late payment of dues or disruptionof a union_meeting, tends to. impair his effectiveness, as anemployer representative, , it_ is ^ , not clear how the fineimposed.., .for alleged noncompliance with Respondent'sregistration, requirementmay ' be held to' violate Section8(b)(1)(B)."The -Board in affirming the dismissal did notpass uponthe Trial Examiner's analysis of the other casesin, thisareabut contented itself with rejecting,, asunsupported by the evidence, General Counsel's contentionin that case that the union's motivation was'to 'retaliateagainst theemployer forthe latter's filing of charges againstthe union., So far as here relevant theGoughcase appears tostandfor the proposition that the mere fining' of asupervisor does not establisha per seviolation of the Act.93D. ConclusionsWith Respectto the,Legality- of theFinesAs the discussion in the foregoing section indicates, mostof the Board's holdings in this aArea: concern, disciplinewhich a union directed At supervisory employees because ofaction by the , supervisor-' directly related to matters-, ofcontract construction or the discharge of supervisoryfunctions.Those cases are readily distinguishable herewhere the action for which the ,supervisors were fined boreno direct relation to their work as supervisors or to anyinterpretation of the contract. As an originalpropQsit.ion Iwould be, inclined to, construe Section8(b)(1XB), asinterdicting union fines of supervisors only when theconduct for, which the supervisor was fined bore, somerelation ,to his sole as a, representative of',inanagement inquote Section 8(bxl)(B). In the instant,case the,questionconfronting the ,supervisors whether,-work or to respectthe strike call of their Union-was in,no way related to-thosesubjects.Moreover, ,the Company-,itself had made it clearthat it was not demandin& that its supervisors work duringthe strike. On the contrary, the ,party expressly left . thedecision-up to,each individual supervisor, with specificassurances that no-reprisal would, be visited on those whochose not to-work. -After the strike the Company promotedsome of the supervisors,, who had not ,worked during thestrike. I therefore ,findsomedifficulty in, concluding thattheCompany was restrained or coerced by the .,Union'saction in fining the supervisors who worked, or even infinding that the 'U on's action ha ^-anynatural or, inherenttendency to,restra fm or coerce the Company.. (Undoubtedlythe fines tended to restrain or coerce the supervisors, butthat is not the violation- charged. Also,, it is no part- of thiscase to decide whether the fines were lawful or properunder the Union's constitution.or under any provision ofstatute or common law other than Section8(b)(IXB) of thisAct.)The Board, in the firstHornercase(176 NLRB No. 105),however, did ;not limit the scope of Section 8(b)(1)(B) alongthe lines I have indicated. In that case the supervisor wasfined because he signed a letter urging the, employees tovote against the union. Such conduct on his part, bore nodiscernible relationship to his role as a representative ofmanagement in collective bargaining or the adjustment,ofgrievances. Indeed, ,the conduct of the ;supervisors, in, theinstant rase in working during. the strike seems far moredirectly related to furthering the legitimate aims ofmanagement, and far more directly related to the normalobligationsof a supervisor, than the conduct, of ' thesupervisor inHorner.But the Board in that case found thattheunion by fining the-, supervisor violated Section8(b)(l)(B), adopting without comment the Trial 'Examiner'sobservations quoted--above. The respect which,-I -amcompelled to pay the, Board's holding in that. case requiresme to -find a- similar violation here. See' St.LouisTypographical Union No. 8, (Graphic Arts Assn. of St. Louis),149 NLRB 750, 758-759.What has been said above ' deals with the fines forperforming work-during the strike. Five men were fined fororganizingthe Bell Supervisors Protective Association.They undertook this action "on their own," and it did not 94DECISIONSOF NATIONAL LABOR RELATIONS BOARDdirectly redound to the benefit ofthe Company.It may wellbe argued thatto find a violationof Section8(bX1XB) inthese five instances is to go evenbeyond thefirstHornercase,where the'supervisoraffixed his signature to a letteralso signedby a company'official,andurged employees toreject a'union with which thecompanymight have had tobargain:Not evenHornergoesso faras to hold'that anyfine a,'union,-imposed on a supervisorviolates 'Section8(b)(JXB),and the recentGoughdecision appears toforeclose any such argument.If, to use the `hypotheticalcase`I suggested at the hearing,the union fined supervisorsfor resigning from the union's bowling leagueand formingone of their own, I would havesome difficultyin discerningan infringementof the protectionthe statute givesemployers in Section8(bXl)(B). In-the actual case beforeus, however,the Bell`SupervisorsProtective Associationarose outof relationsamongthe supervisors,the Company,and the'Union,and not(as in the bowling example) out ofrelations solely between the supervisorsand the Union. TheAssociationwas formedbecause the' Union threatened tofine'supervisors for working during the strike,and toProtect, or, aid thosewho desiredtowork.As theAssociation had its inceptionas a,-responseto what Wherefound to'be illegal unionconduct,it isnot unreasonable toextend the finding ofillegality to cover the Union's finesrelating`to the Association. Although the Company was nota party to'the creationof theAssociation, the relationshipof the supervisorsto the Companyunderlies the creation oftheAssociationjust as it underliesthe action of thesupervisorsin workingduring the strike.To `separate thetwo setsof finesswould behighlylegalisticand unrealistic, itpractice on which theBoard hasproperlyfrowned on pastoccasions,prefering to' treat situations"as awhole." See,e.g.,CurtisMathes Mfg., Co.,145,NLRB 473, 475-476overruling the finding-at 482;Pittsburgh Reflector Company,177NLRB No. 57.Moreover,as I understand thehospitable scope which the Board gave Section8(bXl)(B) inthe firstHornercase,a union violatesthat section when itfinesa supervisor for any conduct in which thesupervisorengages'which' -tends'to -further the interests of theemployer.e'Here the Association tended to further theEmployer's-interestby helping protect supervisors whodesired to work duringthe strike.There-remains for consideration the case ofthe five men(two engineers and three assistant staffsupervisors) : whoapparently-had been and would againbe in the supervisorycategory but whowere removed therefrom--perhaps for aslong as:1or -2 years-andwere not"supervisors" at the timethe Unionfined them(and presumably at the time of - thestrike)and, had nothing whatsoeverto do with "collectivebargainingor theadjustment of grievances."GeneralCounsel relies on the languageapproved by theBoard inToledo Blade, supra,findinga violation when the persondisciplined,was merelya "natural,possible, future choice ofthe employer to handle itsgrievances as =occasion mightarise... ,."But in that case thosewords were applied to aa The narrow holding in theGoughcase falls within this generalization,as the supervisor's failure to register was in no sensein the employersinterest.r I am aware'of the general rule, as statedat 74 A.L.R.2d 783 at 800,that "where the only action takenby thenational union, was in the natureof an appellate review of,the local's action,the national union has beensupervisor who had"present substantial othersupervisoryauthority andregular contact, with the,employees underhim .... " The Companymay well feel that it desires toreimburse these,nonsupervisors-,who were fined by theUnion, and the legalityof the finesmay, be questioned inother proceedingsand on othergrounds.On the narrowissue before me, however,l,cannotfind any restraint- orcoercionof the Companyin its selection of representativesfor collectivebargaining or adjustment of grievances in theUnion's fining-of ,nonsupervisors ^who_ are=not `concernedwith thosesubjects.To, be 'sure; if they,are thereafterreturnedto supervisorypositionswith power.toadjustgrievancestheywill have feltthe. force of , the Union'sauthority.The same,of course,wouldbe true of anyemployee who had' been finedby the Unionand —laterachieved supervisorystatus. But, under the views heretoforeexpressed, the supervisorswould be protectedagainst unionfines for strikebreaking as supervisors,and'IIsee no need, sofar asthe statutorypurposesare concerned, to extend theprotectionat other times. In any eventI find that the Unionis not violating Section8(bXIXB)insofar asit finespersonswho are not,at the time of the conduct for whichthey arefined, supervisoryemployees, ,and are not, and in their thenexistingjobscannot be, engaged in collective bargaining,, orin theadjustment of grievances.The firstHornercase mayrequiremeto stretch .the, statutebeyond what I wouldotherwise,consider the breaking point,but it hardlyjustifiesignoringthe statute altogether.Finally, insofar as a vice presidentof the International orits president affirmed the action°of°the Localin imposingfines heretoforefound to have, been. illegally levied,- theInternational ratified the actionof the Local,and thereforelikewise violated Section8(bXl)(B):,Thisresult follows evenin those caseswhere theInternational, did not pass.-themeritsbut foundthe appealprocedurallydeficient,Rfor the,International should have, held all,the fines to be illegallyimposed.?As the recordshowsthat the International hasnot collected or attemptedto collect anyfines,-its liabilityto reimbursethe finedemployees-should be consideredsecondary to- that of the, primaryviolator,the, Local.Makela Welding Inc.,159 NLRB-964, 973,enfd.387 F.2d40 (C.A.6, 1968); see also theLexington Electriccase therecited.E.Procedural RWingsThe, Local subpenaed certain records of the Associationand certain notes or memoranda from the. Company. Igranted motions to revoke, bothsubpenasforreasons'setforth in the transcript and the pertinent, exhibits and.I seeno need to repeat those reasons here.At ' the, conclusion of the hearing the, Charging Party fileda document entitleda motion"for Amendment to,ConformPleadingstoProof with-=Respect to the Union ShopContract, Proved-in this Case." Counsel,for the ChargingParty disclaimed any. poweron itspart to amend theheld not answerable in damages to a wrongfully suspended or expelledmember."In my judgment this general principle should not govern a casewhere the International,by its review, sustains a 'fine imposed in violationof a federal,law afterthe validityof that fine under that-law is placed inissue before it. IBEW,LOCAL 134complaint, but pointed out that such power:resides in theTrial- Examiner and in -the Board,citing- Frito Company v.N.L.R.B.,33( F.2d 458 (C.A. 9,'1964). The avowed purposeof the amendment was to challenge the legality of thecontract between,the Company' and _ the Local on theground that the unit is inappropriate because it includessupervisors, and that the union-security clause is thereforeillegal for failure to, meet the requirement of Section8(aX3)(i). This was the precise contention advanced by thesame Charging Party in Case 13-CA-8451, in which theGeneral Counsel sustained the refusal of the RegionalDirectorto issue acomplaint. In a posthearingmemorandim in support of, the motion-",, the Charging Party pointedout that all the facts necessaryto sustainits allegation, (theprovisions of the contract and the supervisory status of theforemen included in the unit) - were established on thisrecord.I denied the motion to amend. Most of the cases relied-onin support of the motion present the situation in which allparties were on notice throughout the,litigation of.all thefacts` alleged to constitute a violation of law, but thecomplaint -failed, to ' allege violations of all the, propersubsections of the Act. Here the amendment offered by theCharging Party would of necessity add factual allegationsto the complaintas well as newsubsections to the list ofthose violated. TheFritocaseholds only that the TrialExaminer and the Board have statutorypowerto considerthevalidityof contractual provisions fully litigatedalthough not alleged as violative of the Act; thecase doesnot hold that the Board iscompelledto do so.In the instant case,assumingthe existence of power topass on the issue tendered by the Charging Party at theclose of the hearing, I think it inadvisable to do so. Amongother considerations, I note that the effect of sustaining theCharging Party's position would be to invalidate a contractof many years' standing without any notice to either of thecontracting parties, until the conclusion of the hearing, thatthe validity of their agreementwas in issue.Cf.ConsolidatedEdison Co. v. N.L.R.B.,305 U.S. 197, 232-235. I also notethat the condition which the Charging Partyurges is illegal(a union-security agreement in a bargaining unit whichincludes supervisory and nonsupervisory employees) hasapparently been characteristic of severalcasesrecentlybefore the Board, without any intimation from that agencythat it finds anything irregular in such a situation. I doubtthe wisdom of deciding so far reaching a question whichenters this litigation only by the back door, as it were.The Charging Party is, of course,, free to assign this rulingas error and to pursue it before the Board. I wouldrespectfully suggest that if the Board is disposed to considerthematter on its merits, the other parties (Union,Company, and General Counsel) should be invited tosubmit supplementary briefs thereon. I wouldalso assumethat if the Board affirms my denial of the motion and theCharging Partypresses the issue onjudicial review, thecourt if it found procedural merit in the Charging Party'sposition would remand the issue to the Boardto ascertainB In the event no exceptions are filed as provided by Section 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions,recommendations, and Recommended Order hereinits substantive views,Cf. Laclede Gas. Co. v.-N.L.RB., 421F.2d 610,617 (C.A. 8, 1970).CONCLUSIONSOF LAW,1.Persons-employed by the _ Company as generalforemen,P.B.X. installation foremen,test center foremen,building cable foremen, or district installation superintend-ents are -supervisors within the meaning of-Section 2(11).ofthe Act., --2.Persons employed by the Company as engineers or asassistant staff supervisors are not supervisors within themeaning of the Act.- - ,'K,3.By fining supervisors,asdescribed in the firstconclusion of law stated above,for engaging in productivework during the, strike or for-forming-the Bell>,$upervisorsProtective Association, Respondent Local engaged in anunfair labor practice affecting commerce,Within themeaning of Sections 8(bxl)(B) and 2(6) and(7) of the Act.4.Respondent International,insofaras.,it,actingthrough any of its officers,sustained the fines described-inthe preceding conclusion,of law, engaged.in the same wifairlabor practice.-"THE REMEDYI shall recommend that Respondentsceaseand desistfrom their unlawful conduct,, and that they make theunlawfully fined supervisors whole by rescinding the fines,expunging all records thereof, and refunding to theCompany (which has already reimbursed the supervisors)the amount of the fines they have paid. The monetaryliability for refunding the fines shall fall in the first instanceon the Local, with secondary liability on the International.I shall further recommend the posting of a notice signed byofficers of both Respondents.Accordingly, upon the foregoing findings and conclu-sions,and upon the entire record in the case, I recommend,pursuant to Section 10(c) of the Act, issuance of thefollowing:ORDER8Respondents International Brotherhood of ElectricalWorkers, AFL-CIO, and its affiliated Local 134, and theirrespective officers, agents, and representatives, shall:1.Cease and desist from:(a)Fining supervisory employees of the Illinois BellTelephone Company, whose duties include representingthat Company in collective bargaining or in the adjustmentof grievances, for engaging in productive work during thecourse of a strike or for activities directly related theretosuch as forming or participating in an organizationdesigned to protect supervisors who work during a strike.(b) In any like or related mannerrestrainingor coercingthe aforesaid Employer in the selection of his representa-tives for the purposes of collective bargaining or theadjustment of grievances.shall, as provided in Section 102.48 of the Rules and Regulations, beadopted bythe Board and become its findings, conclusions,and order, andall objectionsthereto shall be deemed waived for all purposes. 96DECISIONSOF NATIONALLABOR RELATIONS BOARD-2.°Take `the following affirmative action necessary to-effectuate the policies of the Act:(a)Rescind, and expunge all records of, the fines leviedagainst supervisory employees for having engaged inproductive work during the 1968 strike or for havingssoc>ation.i*burse the-,Illinois Bell TelephoneCompany foranty'acid altsumpaidby,it pursuant to the fines referred to,in the precedingparagraph, and advise in writing,eachemployeeagainstwhomsuch fineswere levied that the fineshave beenl'rescinded,, that the records, thereof have, beenexpunged,and that the Company has been, reimbursed;provided: that : the -action required in this subparagraphshall be: primarily required of _the Respondent Local, andshall, be}required of,Respondent International only to the,extent that Respondent Local shall fail to give the writtennotices and pay.the sums herein required.(c) Post at its businessoffices,meeting halls,and; all, otherplaceswhere notices to members of the, Local areIn the evert that the Board'sOrder is enforcedby a Judgment of afruitedStatesCourtof Appeals,the wordsin the notice-readmg-"POSTE'DBY ORDEROF THE NATIONAL LABOR RELATIONS BOARD"shall be changed to read4'POSTED PURSUANT TO A JUDGMENT OFTHE UNITED STATES COURT OF APPEALS ENFORCING AN}Mated in, the formation of the "Bell, Supervisorscustomarily.posted,"copies of the attached notice marked"Appendix."sCopies of said notice, on forms provided bythe Regional Director for Region 13, shall;after being dulysigned,by , representatives-of the Respondents,be posted bythe Respondents-immediately upon receipt thereof, and bemaintained by them fora period of 60 consecutive daysthereafter."Reasonable"stepsshallbe' taken by theRespondents to insure'that saidnotices are not ` altered,defaced,or covered by any other'material.v (d), Furnish the Regional'Director for-Region 13,signedcopies of' said notice for posting byIllinois BellTelephoneCompany,if,willing,in places where notices to, employeesare customarily,posted.^Copies of said notices,on formsprovidedby theRegional Director,,"shall, after being signedby -the.Respondents,,be forthwith,retumed to.the RegionalDirector for disposition by him. .(e)Notify the Regional Director for Region 13, inwriting,within 20 days from the date `of the receipt of thisDecision and Recommended Order,what stepsthey havetaken to complyherewithaoORDER OF THE NATIONALLLABOR RELATIONS'BOARD."xo In the event that thisRecommended Order is adopted by.the Board,this,provision shall be modified to read:"Notify said Regional Director, mwriting, within tO daysfrom `the `date of`this'Order,what steps Respondenthas taken to'comply herewith."